United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2790
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Arkansas.
Paul T. Odom,                           *
                                        *     [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: February 9, 2012
                                Filed: February 15, 2012
                                 ___________

Before MURPHY, ARNOLD, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Paul Odom pleaded guilty to drug-trafficking and firearm charges. See 18
U.S.C. §§ 924(c)(1)(A) and 2; 21 U.S.C. §§ 841(a)(1), (b)(1)(A)(viii) and 846. After
finding that he was a career offender, the district court1 sentenced him to 260 months
in prison. On appeal, his counsel has moved to withdraw and filed a brief under
Anders v. California, 386 U.S. 738 (1967), asserting that Odom’s career-offender
status overstated the seriousness of his criminal history, which consisted of only


      1
      The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas.
nonviolent crimes related to his methamphetamine addiction, and thus the sentence
was unreasonable.

      We conclude the district court did not impose an unreasonable sentence: the
court committed no significant procedural error in sentencing Odom, see United
States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (describing
procedural error); and the sentence--a 62-month downward variance from the
Guidelines range--was substantively reasonable, see United States v. Augustine, 663
F.3d 367, 374-75 (8th Cir. 2011) (no abuse of discretion where district court granted
smaller downward variance than requested by defendant, but considered arguments
in support of greater downward variance when making sentencing determination).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issue. Accordingly, we grant counsel’s motion to
withdraw, and we affirm.
                      ______________________________




                                         -2-